IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
Case No. 5:20-cv-00636-M

TODD RADER, )
)
Plaintiff, )
)

V. ) ORDER
)
UNITED STATES OF AMERICA, )
)
Defendant.  )

This matter comes before the court on Defendant’s consent motion seeking to stay discovery
pending the court’s resolution of the parties’ dispositive motions. [DE-17] For good cause shown,
Defendant’s motion is GRANTED. Discovery is hereby STAYED pending resolution of [DE-10] and [DE-

13].

SO ORDERED this the ao day of Sanuayy , 2021.
Cc

 

OR a

RICHARD E. MYERS II
CHIEF UNITED STATES DISTRICT JUDGE

 

Case 5:20-cv-00636-M Document 18 Filed 01/25/21 Page 1 of1
